DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodet in US Publication 2021/0000245.
Regarding Claim 1, Rodet teaches a convertible tent hammock, comprising: a floor (10) and a fly (11), wherein the floor and the fly are connected, the connection between the floor and the fly being selectively connectable to allow the floor to function as a hammock when disconnected and as a tent floor when connected.
Regarding Claim 2, Rodet teaches that the floor and the fly are connected at one or more corners (the ends of 20/21) of the convertible tent hammock.
Regarding Claim 3, Rodet teaches that the floor and the fly are connected at corners of the convertible tent hammock (at the ends of 20/21).
Regarding Claim 4, Rodet teaches that the floor is rectangular (see Fig. 5), and the floor and the fly are connected at four corners (the ends of 20/21) of the rectangular floor.
Regarding Claim 6, Rodet teaches a ridge pole (30).
Regarding Claim 7, Rodet teaches a first arch pole (31) and a second arch pole (32).
Regarding Claim 8, Rodet teaches that the first arch pole and the second arch pole are disposed at opposing ends of the convertible tent hammock (the ends of the arches are at the ends of the tent hammock).
Regarding Claim 9, Rodet teaches that the ridge pole is disposed over the first and second arch pole along a ridge of the convertible tent hammock.
Regarding Claim 14, Rodet teaches a cinch cord (18) disposed at a first end of the convertible hammock.
Regarding Claim 15, Rodet teaches a cinch cord (18) disposed at a second end of the convertible hammock.
Regarding Claim 18, Rodet teaches one or more stake loops (40).
Regarding Claim 19, Rodet teaches a first connector (18) which suspends a first end of the convertible tent hammock above the ground.
Regarding Claim 20, Rodet teaches a second connector (18) disposed on a second end of the convertible tent hammock opposite of the first end which suspends a second end of the convertible tent hammock above the ground.
Claims 1, 5, 10-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark in US Patent 961704.
Regarding Claim 1, Mark teaches a convertible tent hammock, comprising: a floor (4) and a fly (2/3), wherein the floor and the fly are connected, the connection between the floor and the fly being selectively connectable to allow the floor to function as a hammock when disconnected and as a tent floor when connected.
Regarding Claim 5, Mark teaches that the connection between the floor and the fly is a buckle (32/33).
Regarding Claim 10, Mark teaches a first arch pole (15/16) which connects to the fly by a buckle (18) having a first end (receiving the lower end of 15).
Regarding Claim 11, Mark teaches that the first buckle includes a corresponding second end (38) attached to the floor.
Regarding Claim 12, Mark teaches that the first arch pole includes a second buckle (18 on the opposite side) having a first end (receiving the lower end of 15).
Regarding Claim 13, Mark teaches that the second buckle includes a corresponding second end (38) attached to the floor.
Regarding Claim 16, Mark teaches a first arch pole (15/16) which connects to the fly by a first buckle (18).
Regarding Claim 17, Mark teaches that the floor connects to the first arch pole by a second buckle (18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 0204767 A1, WO 2017063009 A1, O’Brien, Brown et al., Clark et al., Mojica, Hanson, Clark, Setterholm, Helsdon, Rhett, Jr., and Dominick teach hammock tents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636